Citation Nr: 0841564	
Decision Date: 12/03/08    Archive Date: 12/09/08

DOCKET NO.  03-05 611A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for prostate cancer.  


REPRESENTATION

Veteran represented by:  Daniel G. Krasnegor, Attorney at Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
July 1951 to May 1978.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in December 2002 of the 
Department of Veterans Affairs Regional Office (RO) in 
Columbia, South Carolina.
 
In a decision in August 2005, the Board denied the claim of 
service connection for prostate cancer.  The veteran then 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  In a Memorandum 
Decision, dated in April 2008, the Court vacated the Board's 
decision of August 2005 and remanded the claim to the Board 
for additional consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

Subsequent to the Board's decision of August 2005, the 
veteran raised a new theory of entitlement to service 
connection for prostate cancer, namely, that prostate cancer 
was due to X-ray radiation during service to diagnose 
polycystic kidney disease, for which service connection has 
been established.  Prior to the Board's appellate review, the 
RO should adjudicate this theory of the case. 

Also, the RO should undertake additional development for the 
purpose of determining whether the veteran was exposed to 
herbicides during service. 



Accordingly, the case is REMANDED for the following action:

1. Ask the Department of the Air Force 
if there is any study or other data on 
the contamination by herbicides of 
KC-135 refueling tankers used in 
Southeast Asia from February 1965 to 
September 1970.

2. Request from the Department of 
Defense whether herbicides, including 
Agent Orange, were used or tested from 
February 1965 to November 1966, from 
October to December 1968, and from July 
to September 1970 at any United States 
Air Force Base in Thailand, including 
Takhli and U-Tapao.  

3. Request from the Department of 
Defense whether herbicides, including 
Agent Orange, were used or tested from 
January 1969 to December 1970 at Ramey 
Air Force Base, Puerto Rico. 

4. Request the unit history or lessons 
learned of the 	913th Air Refueling 
Squadron (SAC) from February 1965 to 
May 1965; of the 905th Air Refueling 
Squadron (SAC) from February 1965 to 
November 1966; of the 4258th Strategic 
Wing (SAC) from October to December 
1968 and from July to September 1970, 
and of the 915th Air Refueling Squadron 
(SAC) from January 1969 to December 
1970. 



5. Adjudicate the claim of service 
connection for prostate cancer due to 
non-ionizing radiation exposure, that 
is, exposure to X-rays during service, 
ensuring proper development of the 
claim to include obtaining any 
necessary medical opinion, has been 
completed.  If the decision is adverse 
to the veteran, he should be advised as 
to how he can initiate an appeal to the 
Board.

6. After the above development is 
completed, adjudicate the claim of 
service connection for prostate cancer 
due exposure to herbicides.  If the 
benefit sought remains denied, furnish 
the veteran and his attorney a 
supplemental statement of the case and 
return the case to the Board.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).


_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of the veteran's appeal.  38 C.F.R. 
§ 20.1100(b) (2008). 


